Title: From John Adams to Timothy Pickering, 31 October 1797
From: Adams, John
To: Pickering, Timothy


9
Dear Sir
East Chester October 31st 1797

I received your favour of the 28th. Inclosed are Some Papers I received from the City of Washington. They are Duplicates of Such as I received Several Weeks ago. I have delayed an Answer because I was not Satisfied and wished to take Advice.—After you have examined them I wish for your Opinion, 1st. whether I ought to Sign the Warrant of Attorney without limitation of time. 2d. Whether the Power ought not to be to Scott Thornton and White and their Successors in the Office of Commissioners. The Papers, you will please to return to me with your Advice.—
I thank you for, another Abridgment of the public Dispatches. Are you not misinformed concerning La Forest. I have understood that he is in Philadelphia and that he arrived there this last Summer in the questionable Shape of an unaccredited Charge Des Affaires.
Talleyrand, I should Suppose could not be for War with this Country: nor can I apprehend that even the Triumvirate, as they begin to be called in France, will be for a measure so decided. A Continued Appearance of Umbrage, and continued Depredations on a weak defenceless Commerce, will be much more convenient for their Views.—
By all the public Papers I received from abroad it appears, that the state of Things at present in France is exactly as I have many times written to particular Friends in Europe, The Executive Directory is divided into a Party of three and a Party of two.—The two are the most popular, coincide best with the public Opinion and agree with a Majority in both Houses of the Legislature. This drives the three to the Necessity of courting the Army and the Populace. And the question between three and the two can be decided only by a civil War. The worst Evil that can happen in any Government is a divided Executive, And as a plural Executive must from the Nature of Man be forever divided this is a demonstration, that a plural Executive is a great Evil and incompatible with Liberty. That Emulation in the human heart which produces Rivalries of Men Cities and Nations, which produce almost all the good in human life produces also almost all the Evil. This is my Philosophy of Government. The great Art lies in managing this Emulation. It is the only Defence against its own Successes Excesses. The Emulation of the Legislative and Executive Powers should, be made to controul each other. The Emulation between the Rich and the poor among the People, should be made to check itself by ballancing the two Houses in the Legislature which represent those two Classes of Society so invidious at all times against each other.
But instead of three Lines which I intended to write you, I have slided into a pedantical Lecture upon Government for which I beg your Pardon.—
With great Esteem and regard / yours &c

John Adams